 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   JEFFERY BATSON,                             Case No. ED CV 17-01334 PA (RAO)
12                       Petitioner,
13          v.                                   JUDGMENT
14   KELLY SANTORO, Warden,
15                       Respondent.
16

17         Pursuant to the Court’s Order Accepting Findings, Conclusions, and
18   Recommendations of United States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the First Amended Petition is
20   denied, and this action is dismissed with prejudice.
21

22

23   DATED: December 19, 2018
24
                                            PERCY ANDERSON
25                                          UNITED STATES DISTRICT JUDGE
26

27

28
